[Cite as Boling v. Thacker, 2019-Ohio-3683.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 AMANDA BOLING                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2018-CA-109
                                                     :
 v.                                                  :   Trial Court Case No. 2015-JV-29
                                                     :
 PRESTON THACKER, et al.                             :   (Appeal from Common Pleas Court –
                                                     :   Juvenile Division)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                         Rendered on the 13th day of September, 2019.

                                                ...........

VALERIE JUERGENS WILT, Atty. Reg. No. 0040413, 333 North Limestone Street, Suite
202A, Springfield, Ohio 45503
      Attorney for Appellant

STACEY ROBERT PAVLATOS, Atty. Reg. No. 0012392, 700 East High Street,
Springfield, Ohio 45505
      Attorney for Appellee

                                               .............

FROELICH, J.
                                                                                       -2-


       {¶ 1} Father appeals from a September 17, 2018 judgment of the Clark County

Court of Common Pleas, Domestic Relations/Juvenile Division, which granted visitation

rights to Maternal Grandparents and Mother 1 and from an October 15, 2018 order

clarifying its prior judgment regarding grandparent visitation. For the following reasons,

the trial court’s judgments will be affirmed.

                                   I. Procedural History

       {¶ 2} In June 2014, Mother and Father, who were unmarried, had a daughter, W.T.

Mother was initially named the custodial parent, and Father had visitation rights. The

parties broke up and got back together several times, ultimately ending their relationship

in August 2015.

       {¶ 3} In December 2016, Mother gave birth to a son, 2 who was found to be

experiencing withdrawal symptoms; Mother admitted that she was using Percocet that

had not been prescribed, and Children Services became involved. In June 2017, Father,

who had relocated to Tennessee, filed a motion for legal custody of W.T. and requested

permission to relocate W.T. The trial court denied the motion to relocate; the motion for

legal custody remained pending. Father’s parents moved for legal custody of W.T., and

the trial court granted them temporary legal custody.           In July 2017, Maternal

Grandparents moved for legal custody of W.T.          Around the same time, Maternal

Grandparents obtained legal custody of Mother’s son.         The next month, Maternal


1 In addition to the visitation issue, this judgment resolved several motions regarding
custody of the child. The only portion of the judgment being challenged on appeal is the
portion granting visitation to Maternal Grandparents and parenting time to Mother.
2 At the time of the son’s birth, Mother had a different boyfriend, who was the biological
father of this child.      Although there was extensive testimony concerning the
circumstances surrounding the birth of Mother’s son, this action concerns only W.T.
                                                                                              -3-


Grandparents filed a motion for visitation with W.T. In August 2017, Mother filed a multi-

branch motion, which is not pertinent to this appeal.

       {¶ 4} Over ten days in 2017 and 2018, the trial court held a hearing on the various

motions by the parties. Father resided with his fiancée, her son, and their new child in

Tennessee when the hearings began, but married and relocated to Ohio by the end of

the hearings. Ultimately, the trial court granted legal custody of W.T. to Father, and

granted Maternal Grandparents extensive visitation rights.              Mother was to have

supervised parenting time with W.T. when W.T. was with Maternal Grandparents. At

Father’s request, the trial court filed an additional order clarifying Maternal Grandparents’

visitation rights.

       {¶ 5} Father appeals, raising three assignments of error. Father claims that the

trial court erred, as a matter of law, in granting visitation to Maternal Grandparents, that

Maternal Grandparents’ visitation times are arbitrary and inconsistent with trial court’s

factual findings, and that Mother’s parenting time is contrary to law and not supported by

the evidence.

                              II. Trial Court’s Factual Findings

       {¶ 6} The bulk of the trial court’s findings were set forth in the context of the parties’

cross-motions for legal custody of W.T. The trial court found that it was not in W.T.’s

best interest for Mother to remain the custodial parent and that Father had not abandoned

W.T., “despite [Maternal Grandparents’] contentions to the contrary.”               Addressing

Father’s suitability, the trial court found, in part:

                * * * To this end, [Father] was not voluntarily absent from [W.T.’s] life

       for a period in excess of 90 days and, in fact, he regularly exercised his
                                                                                  -4-


parenting time with her and stayed in regular communications with her while

he was residing in Tennessee. The Court does, however, acknowledge

that it was not in [W.T.’s] best interest for [Father] to relocate to Tennessee

and leave her to be primarily cared for by [Mother], who he knew had

unresolved drug issues. The Court finds, however, from the totality of the

credible evidence, that [Father] has since significantly matured as a person

and as a parent, and the Court finds that it is unlikely that he will make such

an error in judgment in the future.      The Court notes that both sets of

grandparents either knew, or should have known that [Mother] had

unresolved drug dependency issues while primarily caring for [W.T.] which

should have resulted in either set of grandparents taking appropriate action

to protect [W.T.] in a more timely fashion.

       Despite the foregoing, this is not a contest between grandparents.

Both sets of grandparents in this case could easily provide [W.T.] with a

stable and loving environment to grow up in. That is not, however, the

primary responsibility of grandparents, nor should it be.       Grandparents

should be a great resource and support system to assist their children with

the difficulties involved in raising a child in today’s world. Both of these

sets of grandparents will easily do a great job serving in that capacity.

       The Court further notes that both sets of grandparents in this case

are closely bonded with [W.T.] because they both have invested more

energy in her upbringing than average grandparents do, primarily because

of the past deficiencies of their respective children coupled with their
                                                                                           -5-


       absolute commitment to this child.

               In some ways, [W.T.’s] situation is not much different than many

       cases which this Court sees wherein grandparents step up when their own

       children are sometimes lacking.

               This case is different, however, than many cases in that they both

       have children who are in the process of reclaiming their own lives which

       they, for a period of time, threw away to drugs and other irresponsible

       decisions. As painful as this litigation may have been on [W.T.’s] parents,

       it may well represent a point in their lives which results in positive change

       and a new outlook on life.

               It is the Court’s hope that some day, when this litigation has long

       since ended, all of the parties in this case will recognize the unknowing way

       in which this four-year-old little girl made her parents better people.

       Clearly, both parents in this case have used their love for [W.T.] as a

       motivating force to effectuate positive changes in their own lives. Both

       parents and both sets of grandparents should be proud of the efforts that

       these kids are trying to make at this point in their lives. Both sets of families

       have been through a lot and so has this child, however, her future is bright

       in this Court’s opinion, particularly if all of the parties can find a middle

       ground to work together for this child’s benefit.

       {¶ 7} Addressing the best interest of W.T. with regard to a change of custody, the

trial court further found:

               [Father] resides with his wife * * * in Enon, Ohio in a house which he
                                                                                  -6-


rents from [his step-father]. Also residing there is their son, [H.T.], who was

born in August 2017 along with [his wife’s] 8-year-old son * * * . [W.T.] also

resides there part of the time by agreement between [Father] and [his

parents].

       [Father] is 31 years of age and [his wife] is 29, and they were married

[in] May [ ] 2018. During the pendency of this litigation, they agreed, as a

family, to return to this area where [W.T.’s] primary support system resides.

This move not only serves [W.T.’s] best interest, but it also is indicative of

[Father’s] maturity which has evolved in the last few years.

       [Father] works for his step-father’s construction company at $19 per

hour and works a 40-hour week, typically during the daytime and not on

weekends. His gross annual earnings are $39,520.

       [Father’s wife] is a nurse at a dialysis facility where she works

Monday, Wednesday and Friday from 5:00 a.m. until 5:00 p.m.

       As mentioned previously, both [Mother] and [Father] had unresolved

substance abuse issues. [Father] got professional help for his issues at a

clinic in 2015 and the credible evidence suggests he has been clean from

drugs for approximately three years, all of which is to his credit.

       [Father] has a tremendous support system in place in terms of his

wife, his mother and step-father to assist him in the rigors of raising a young

child in today’s world. The Court finds, from the totality of the credible

evidence, that [Father] is likely to listen and be guided by those within his

support system to make the decisions necessary to serve [W.T.’s] best
                                                                                  -7-


interest.

       [Mother] resides on her parents’ property * * * [in] Fairborn, Ohio.

Currently, she is staying in the main house along with her parents and son

* * *, who was born [in] December [ ] 2016. Her parents have legal custody

of [the son] at this point in time, however [Mother] spends a lot of time with

[him] because she resides at the same residence.

       Also   residing    with   [Maternal    Grandparents]    is    [maternal

grandfather’s] cousin’s 16-year-old daughter * * * who has developmental

issues and is on an IEP program at [her high school].

       [Mother] attended an in-house drug treatment program between April

24, 2018 and May 30, 2018 which she completed. Her parents paid the

cost of the program, which was approximately $14,000.               [Mother] is

currently on Suboxone, by prescription, and she is involved in weekly N/A

meetings; counseling sessions and drug screens. She submitted a clean

hair follicle test to this Court in August, 2018. [Mother] is not currently

employed since she devotes most of her free time to recovery. Her parents

serve as a tremendous support source for her, and this Court is optimistic

that she is on the right track to reclaim her life. She clearly loves her

children, and she appears motivated to fix things in her personal life so that

she can be a positive part of their lives. Time will tell.

       The Court finds, from the totality of the credible evidence, that the

living accommodations at all of the parties’ respective residences [are] clean

and spacious and more than adequate to meet all of [W.T.’s] needs.
                                                                                    -8-


       The Court further finds, from the totality of the credible evidence, that

all of the parties in this case have a close and loving relationship with [W.T.]

and she has a great opportunity to develop healthy relationships, remain

safe and grow into adulthood with the support of all of the parties who were

present at court over the course of this ten-day period.

       The Court further finds, from the totality of the credible evidence, that

[Father] is likely to adequately attend to all of [W.T.’s] medical, health and

future educational needs.

       The court has not been provided with sufficient evidence to suggest

that any of the parties [has] physical or mental health issues which are

unresolved and which would impact their ability to properly parent [W.T.],

except as otherwise set forth herein.

       The Court finds, from the totality of the credible evidence, that both

sets of grandparents and both biological parents have served as primary

caregivers for [W.T.] during the time that she spent with each of them.

       In terms of credibility, the Court finds that the testimony provided by

all of the parties was relatively credible, for the most part.

       The Court further finds, from the totality of credible evidence, that

[W.T.] has a great opportunity to have positive interaction and

interrelationships with friends and relatives while residing with her father, all

of which will be beneficial to her future development.

       The Court further finds, from the totality of the credible evidence, that

[W.T.] is well adjusted to her current home and community, as well as the
                                                                                         -9-


      home environments on both sides of her family.

             ***

             The Court has not been provided with sufficient evidence to suggest

      that either of the parties [has] continuously or willfully denied the other’s

      parenting time as defined by a prior order of this Court.

             The Court further finds, from the totality of the credible evidence, that

      all of the parties hereto are likely to honor and facilitate Court-approved

      parenting time rights or visitation and companionship for [W.T.].

             ***

             * * * [T]he Court-appointed Guardian Ad Litem herein opined that it

      is in [W.T.’s] best interest that [Paternal Grandparents] be designated as

      her legal custodians.     He further opined that [Maternal Grandparents]

      would be the next best option for the Court to utilize in terms of a custody

      award. He also opined that [Father] would be the third best option for this

      child, in terms of custody.

             While this Court appreciates the efforts of the Guardian Ad Litem

      herein and the significant time in [sic] which he invested in this case, it

      should be pointed out that he did not have the benefit of sitting through the

      remaining nine days of testimony in which he was not present. To this end,

      the Court respectfully disagrees with the ultimate recommendation of the

      Guardian Ad Litem for the reasons set forth herein.

Based upon its findings, the trial court awarded legal custody of W.T. to Father.

      {¶ 8} Addressing the Maternal Grandparents’ request for visitation, the trial court
                                                                                            -10-


made the following additional findings:

              In addition to the foregoing, the Court notes that [Maternal

       Grandparents] live in relatively close proximity to [Father], and the Court

       further notes that [Maternal Grandmother] has now retired from her prior

       employment as a pediatric nurse to enable her to not only take care of her

       grandson * * *, but also to be available to provide care for [W.T.].

              The Court notes that [W.T.] is enrolled in preschool in Enon which is

       a half-day program. [Father] testified that he utilizes a baby-sitter for all

       three of his children three days per week while he and his wife are working.

              The Court finds that it is in [W.T.’s] best interest to utilize [Maternal

       Grandmother’s] availability to watch her in lieu of a baby-sitter, and more

       specifically, at the times set forth hereinafter.

              The Court further finds that it is not in [W.T.’s] best interest to be left

       alone with [Mother] until further order of this Court.

       {¶ 9} The trial court ordered that Maternal Grandparents receive visitation on

alternating weekends from Friday at the conclusion of W.T.’s “preschool (or subsequent

school) (or 4:00 p.m. if there is no school) until the following Sunday at 6:00 p.m.

(consistent with the current schedule being utilized).”               In addition, Maternal

Grandparents were to receive visitation “every weekday from after preschool (or school)

at which time [Maternal Grandmother] will pick up the child from pre-school/school and

keep the child until 5:30 p.m. at which time [Father], or his wife or other designee, will pick

the child up from [Maternal Grandparents’] residence.” Further, “during the summer or

during the school year if the child does not have school scheduled on a given week day,
                                                                                           -11-


[Father] will drop off the child to [maternal grandmother] in the morning on his way to

work, and he or his designee will pick the child up from the [grandparents’] residence at

5:30 p.m. that day.       [Maternal Grandparents] will be responsible for transportation

arrangements relating to their scheduled weekend visitations as well as scheduled

holidays.”

         {¶ 10} As for holidays, the trial court ordered that the Maternal Grandparents would

be entitled to visitation during those holidays designated for the non-custodial parent in

the court’s standard order of visitation. In the summer, the Maternal Grandparents would

be entitled two weeks: (1) from 6:00 p.m. on the second Friday in June until the following

Friday at 6:00 p.m., and (2) from 6:00 p.m. on the second Friday in July until the following

Friday at 6:00 p.m.

         {¶ 11} As for Mother, the trial court ordered that she would be entitled to

“visitation/parenting time * * * at all times set forth herein for the benefit of her parents.”

However, Mother was not to be left alone with W.T. until further order of the court. Either

Maternal Grandmother or Maternal Grandfather was required to be present at all times

while Mother was in the presence of W.T.

         {¶ 12} Father subsequently sought clarification of the Maternal Grandparents’

visitation rights on school days and holidays. With respect to school days, the trial court

ruled:

         [I]t is this Court’s intention that [Maternal Grandparents] be entitled to the

         visitations specifically set forth in this Court’s Entry filed September 17,

         2018, regardless of whether [Father], his wife, or any other third party is

         otherwise available to watch the minor child during this period of time and
                                                                                             -12-


       also regardless of whether [Father] would prefer to utilize a babysitter to

       watch the minor child during the times set forth herein.

                                 III. Grandparent Visitation

       {¶ 13} Father’s first and second assignments of error challenge the trial court’s

orders granting visitation rights to Maternal Grandparents. They state:

       1. The court erred as a matter of law granting visitation to [Maternal

       Grandparents].

       2. The visitation times awarded to [Maternal Grandparents] are

       unreasonable, arbitrary, and inconsistent with the court’s findings of fact.

       {¶ 14} R.C. 3109.12(A) grants maternal grandparents the right to request

“reasonable” visitation rights of a child born to an unmarried woman.3 The trial court may

grant the request if it determines that granting visitation rights is in the best interest of the

child. R.C. 3109.12(B). In deciding whether to grant visitation to a non-parent, “the

court shall consider all relevant factors, including, but not limited to, the factors set forth

in division (D) of section 3109.051 of the Revised Code.” Id.; see also In re F.D., 2d Dist.

Montgomery No. 23358, 2009-Ohio-4788, ¶ 7.

       {¶ 15} R.C. 3109.051(D) sets forth the following factors to be among those

considered:

       (1) The prior interaction and interrelationships of the child with the child’s

       parents, siblings, and other persons related by consanguinity or affinity, and



3 When the father of the child born to an unmarried woman has acknowledged the child
or paternity has been established, such as in this case, the paternal grandparents may
also seek reasonable visitation rights. R.C. 3109.12(A). In this case, Paternal
Grandparents’ visitation rights are not at issue.
                                                                                   -13-


with the person who requested companionship or visitation if that person is

not a parent, sibling, or relative of the child;

(2) * * * [I]f the person is not a parent, the geographical location of that

person’s residence and the distance between that person’s residence and

the child’s residence;

(3) The child’s and parents’ available time, including, but not limited to, each

parent’s employment schedule, the child’s school schedule, and the child’s

and the parents’ holiday and vacation schedule;

(4) The age of the child;

(5) The child’s adjustment to home, school, and community;

***

(7) The health and safety of the child;

(8) The amount of time that will be available for the child to spend with

siblings;

(9) The mental and physical health of all parties;

(10) Each parent’s willingness to reschedule missed parenting time and to

facilitate the other parent’s parenting time rights, and with respect to a

person who requested companionship or visitation, the willingness of that

person to reschedule missed visitation;

***

(12) In relation to requested companionship or visitation by a person other

than a parent, whether the person previously has been convicted of or

pleaded guilty to any criminal offense involving any act that resulted in a
                                                                                        -14-


      child being an abused child or a neglected child; * * *

      ***

      (14) Whether either parent has established a residence or is planning to

      establish a residence outside this state;

      (15) In relation to requested companionship or visitation by a person other

      than a parent, the wishes and concerns of the child’s parents, as expressed

      by them to the court;

      (16) Any other factor in the best interest of the child.

R.C. 3109.051(D); see also R.C. 3109.12(B).

      {¶ 16} Grandparents who seek visitation rights bear the burden of proving that

visitation would be in the best interest of their minor grandchild. See Harrold v. Collier,

107 Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 45. Additionally, although not

necessarily determinative, the factor set forth at R.C. 3109.051(D)(15) – i.e., “the wishes

and concerns of the child’s parents” – is entitled to “special weight.” Id. at ¶ 44, citing

Troxel v. Granville, 530 U.S. 57, 70, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); see also In

re F.D. at ¶ 7, quoting Harrold, paragraph one of the syllabus (“Ohio courts are obligated

to afford some special weight to the wishes of parents of minor children when considering

petitions for nonparental visitation made pursuant to R.C. 3109.11”). “Special weight” in

that context has been interpreted to mean “extreme deference.” See In re N.C.W., 2014-

Ohio-3381, 17 N.E.3d 119, ¶ 21 (12th Dist.).

      {¶ 17} While recognizing the special weight to be given to a parent’s wishes, we

have emphasized that “[t]his does not mean that a parent’s wishes regarding nonparent

visitation necessarily will prevail.” In re F.D. at ¶ 8; In re T.N.M.W., 2d Dist. Miami No.
                                                                                         -15-


2018-CA-5, 2018-Ohio-4141, ¶ 20. We explained:

       As the Harrold court recognized, “Ohio’s nonparental visitation statutes not

       only allow the trial court to afford parental decisions the requisite special

       weight, but they also allow the court to take into consideration the best

       interest of the child and balance that interest against the parent’s desires.”

       Id. “[W]hile Troxel states that there is a presumption that fit parents act in

       the best interest of their children, nothing in Troxel indicates that this

       presumption is irrefutable. The trial court’s analysis of the best interests of

       a child need not end once a parent has articulated his or her wishes. By

       stating in Troxel that a trial court must accord at least some special weight

       to the parent’s wishes, the United States Supreme Court plurality did not

       declare that factor to be the sole determinant of the child’s best interest.

       Moreover, nothing in Troxel suggests that a parent’s wishes should be

       placed before a child’s best interest.” Id. at 51-52.

In re F.D. at ¶ 8.

       {¶ 18} We review the trial court’s grant of non-parent visitation for an abuse of

discretion. In re T.N.M.W. at ¶ 25. An abuse of discretion occurs when the decision of

a court is unreasonable, arbitrary or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶ 19} Upon review of the record, the trial court did not abuse its discretion in

granting visitation to Maternal Grandparents. Maternal Grandparents reside on 16 acres

of property in Fairborn (Clark County); the property has multiple residential buildings,

including a main residence, a duplex, two pole barns, and another house. From W.T.’s
                                                                                     -16-


birth in June 2014 until the Paternal Grandparents obtained temporary custody of her in

June 2017 (on W.T.’s third birthday), W.T. resided with Mother in the duplex on the

property owned by Maternal Grandparents.          Maternal Grandparents’ home was

approximately 200 feet away from Mother’s residence. Maternal Grandmother testified

that she saw W.T. “almost every day” while Mother had custody of W.T.

       {¶ 20} At the time of the July 9, 2018 hearing date, Maternal Grandparents had

visitation with W.T. from 1:00 p.m. to 7:00 p.m. on Tuesdays and Thursdays every other

week and on Wednesdays during the alternating week. They also had W.T. from 6:00

p.m. on Friday until 6:00 p.m. on Sunday every other weekend. (Tr. Vol. 9 at 60.)

Paternal Grandmother testified at that hearing session that she primarily communicates

with Maternal Grandmother, and she discussed several text messages between the two

where they worked out modifications to visitation as needed.      Maternal Grandfather

testified that he and Maternal Grandmother accommodated Father’s requests for an

accommodation due to a birthday party for Father’s son.

       {¶ 21} Maternal Grandmother, a registered nurse, formerly worked full-time at a

pediatrician’s office. In July 2016, Maternal Grandparents obtained legal custody of

Mother’s son, born in December 2016, with whom W.T. is close. After she obtained

custody of Mother’s son, Maternal Grandmother resigned her full-time nursing position,

and she works only every fourth or fifth Saturday from 8:00 a.m. to noon. (Tr. Vol. 8 at

82.)   Maternal Grandparents have a bedroom for W.T. in their house.         During his

testimony, Maternal Grandfather asked the trial court to consider Maternal Grandmother’s

availability in issuing parenting time orders.

       {¶ 22} Father resides in Enon, a short distance from Maternal Grandparents’
                                                                                         -17-


residence. At the time of the August 28, 2018 hearing, W.T. was enrolled in preschool

in Enon. (Tr. Vol. 10 at 36.) Father testified on June 29, 2018 that he worked every

weekday from 6:00 a.m. to 2:30 p.m. and sometimes Saturday.               His wife worked

Monday, Wednesday, and Friday from 5:00 a.m. to 5:00 p.m. Maternal Grandparents

proposed at trial that they be granted legal custody of W.T. with “shared parenting” with

Father. (See Maternal Grandparents’ Exhibit II.)

       {¶ 23} During the sixth day of the hearing, Father was asked about W.T.’s future

visitation with Maternal Grandparents. When asked if he would cooperate with Maternal

Grandparents to facilitate special occasions if he were given custody, Father responded

“Yes, absolutely.” (Tr. Vol. 6 at 60.) When Father was later asked about Maternal

Grandmother’s watching W.T. instead of a babysitter while he worked, Father indicated

that he was willing to “work something out,” particularly if Maternal Grandmother would

watch all three of his children. Father was subsequently asked if he objected to Maternal

Grandmother’s taking W.T. to or picking W.T. up from pre-school. Father responded, “I

don’t think that it couldn’t happen.” (Tr. Vol. 6 at 112.) Father expressed that, if he got

custody of W.T., he thought Mother and Maternal Grandparents should have a standard

order of visitation (Tr. Vol. 6 at 92), and that Mother should share the visitation with her

parents.

       {¶ 24} All parties recognized that W.T. loves her parents and her grandparents.

The parties provided unrefuted testimony that W.T. has positive, loving relationships with

her siblings and extended family on both sides of her family.             Father, Paternal

Grandmother, and Maternal Grandmother each testified that it was important for W.T. to

maintain her relationships with both sides of the family, including her half-siblings.
                                                                                         -18-


Father expressed a desire that his children remain together; Mother expressed similar

sentiments. The evidence reflects that W.T. was healthy and happy and had received

good care from both sets of grandparents.

       {¶ 25} Given W.T.’s residential history, W.T.’s relationships with her parents and

grandparents and other family members, W.T.’s age, the family members’ work

obligations, and the close proximity between Father’s and Maternal Grandparents’

residence, the trial court did not abuse its discretion in determining that visitation with

W.T.’s Maternal Grandparents would be in W.T.’s best interest.

       {¶ 26} In his appellate brief, Father asserts that the trial court improperly applied

the factors set forth in R.C. 3109.04 in determining whether to grant visitation to Maternal

Grandparents and that the trial court gave no consideration to Father’s wishes. The trial

court’s ruling on Maternal Grandparents’ motion for visitation did not enumerate the

factors which the trial court considered, nor did it expressly state that it considered the

wishes of the parents.      However, the court made extensive findings related to the

motions for legal custody, and the court indicated that it was incorporating those findings

in reaching its visitation order.

       {¶ 27} The fact that the trial court provided substantial visitation to Maternal

Grandparents does not require the conclusion that trial court ignored the wishes of the

parents; both parents testified that they wanted their children to be together, and Maternal

Grandparents had legal custody of Mother’s son.         Father expressly testified that he

thought Mother and her parents should have a standard order of visitation (as opposed

to no visitation), and that he was willing to work with them regarding holidays and times

he would need a babysitter. The evidence before the trial court indicated that Father had
                                                                                           -19-


no objection to Maternal Grandparents’ having some amount of visitation with W.T. and,

further, agreed that continued contact between W.T. and Mother’s family was important.

And, given that W.T. saw Maternal Grandparents nearly every day for the first three years

of her life, the trial court reasonably concluded that some award of visitation to Maternal

Grandparents was appropriate.

       {¶ 28} Father’s primary objection appears to be the amount of visitation that

Maternal Grandparents received, which was more than the standard order of visitation

and more than the visitation that Maternal Grandparents had received when Paternal

Grandparents had temporary custody. 4 Father asserts that the trial court’s award of

substantial visitation was arbitrary and inconsistent with the trial court’s findings of fact.

In particular, Father claims that the Maternal Grandparents’ visitation from after school

until 5:30 p.m. on weekdays precludes him (Father) from arranging doctor appointments,

registering W.T. for extracurricular activities, scheduling after-school lessons or tutoring,

and the like.

       {¶ 29} We find nothing in the trial court’s order that would preclude Father from

arranging for after-school extracurricular activities for W.T., although Maternal

Grandparents would have the responsibility to ensure that W.T. was transported to those

activities if they occurred during their visitation time. Nor did the trial court’s order imply

that Father could not make necessary medical, dental, or other health-related

appointments for W.T., given the trial court’s finding that Father was likely to adequately


4 In its ruling, the trial court noted that Maternal Grandparents’ exhibit indicated that they
would agree to “shared parenting” with Father if they were given legal custody. The court
noted that Maternal Grandparents had not requested shared parenting in their pleadings
nor had they submitted a shared parenting plan. The court stated that, under the
circumstances, it was not authorized to grant shared parenting.
                                                                                           -20-


attend to all of W.T.’s medical, health and future educational needs. The court’s findings

reflected an expectation that the parties would “honor” and “facilitate” visitation and

companionship with W.T., and that the parties would work together, in the best interest of

W.T., to accommodate any necessary weekday appointments that might arise

periodically.

       {¶ 30} Through its judgments, the trial court established a school-year visitation

schedule where W.T.’s weekday routine with Maternal Grandparents and Father was

consistent. And, the trial court’s order provides W.T. with nearly equal time with her half-

siblings throughout the school year, consistent with the strong desire of both parents that

W.T. be raised with her siblings.

       {¶ 31} Based on our review of the record, we conclude that the evidence supports

the trial court’s decision to allow the substantial grandparent visitation that it ordered, and

that the decision was not an abuse of discretion.

       {¶ 32} Father’s first and second assignments of error are overruled.

                               IV. Mother’s Parenting Time

       {¶ 33} Father’s third assignment of error states:

       The parenting time order for [Mother] is contrary to law and not supported

       by the evidence.

       {¶ 34} Father claims that the trial court failed to conduct the required analysis in

determining Mother’s parenting time. He notes that the court made no separate findings

concerning the parenting time order for Mother, other than that Mother devotes most of

her time to her recovery, and that Mother’s parenting time “rides on the coat-tails” of

Maternal Grandparents.
                                                                                         -21-


       {¶ 35} Although the trial court did not make extensive findings regarding Mother’s

parenting times specifically, the trial court found that Mother resided at the same property

as her parents, and consequently was able to spend significant time with her son, of whom

Maternal Grandparents had custody. The court recognized that Mother was focusing on

her recovery, that her parents were “a tremendous support source for her,” and that she

appeared motivated to “fix things in the personal life so that she can be a positive part of

[her children’s] lives.” Mother was W.T.’s custodial parent for the first three years of

W.T.’s life. The court found that Mother “clearly loves her children,” but believed that

Mother should not be with the children unsupervised. Given the trial court’s findings, the

court reasonably granted Mother parenting time while W.T. was with Maternal

Grandparents for visitation, provided that one of Mother’s parents was present at all times

while Mother was in the presence of her children.

       {¶ 36} Father’s third assignment of error is overruled.

                                      V. Conclusion

       {¶ 37} The trial court’s judgments will be affirmed.

                                     .............




HALL, J. and TUCKER, J., concur.


Copies sent to:

Valerie Juergens Wilt
Stacey Robert Pavlatos
James Griffin, GAL
A.B.
K.T. & P.T.
Hon. Thomas J. Capper